Citation Nr: 0724146	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  95-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim for entitlement to service 
connection for low back disorder.

2.  Whether new and material evidence has been presented to 
reopen a previously denied claim for entitlement to service 
connection for right knee disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to October 
1971.

This matter came before the Board of Veterans' Appeals on 
appeal from a July 1995 decision by a hearing officer at the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence to reopen previously 
denied claims of entitlement to service connection for low 
back and right knee disorders.

In a January 2003 decision, the Board declined to reopen the 
claims for service connection for low back and right knee 
disorders.  The veteran appealed, and in November 2003, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and granted a joint motion for 
remand based on VA's failure to satisfy the notice 
requirements mandated by the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
In September 2004, and again in April 2006, the Board 
remanded the case back to the RO for compliance with the 
Court's Order.  The RO has completed the requested 
development, continued to deny the claims, and returned the 
case to the Board. 

The issues of entitlement to service connection for low back 
and right knee disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT


1.  In August 1990, the Board denied the claim of entitlement 
to service connection for low back disorder because there was 
no medical evidence linking the disability to the veteran's 
military service.

2.  A January 1991 RO decision denied a claim of entitlement 
to service connection for right knee disorder.  The veteran 
did not perfect an appeal of the denial.  

3.  Evidence submitted subsequent to the August 1990 and 
January 1991 decisions is new and bears directly and 
substantially upon the specific matter under consideration.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
final disallowed claims that denied service connection for 
low back and right knee disorders.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Decisions of the Board of Veterans' 
Appeals are final.  38 U.S.C.A. § 7104.  However, if the 
claimant can thereafter present new and material evidence, 
the claim shall be reopened, and the former disposition of 
the claim shall be reviewed.  38 U.S.C.A. § 5108.  

In May 1995, a claim was filed to reopen.  The applicable law 
at the time of the veteran's filing defined new and material 
evidence as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1995).
 
Evidence before the Board in 1990 and before the RO in 1991 
included the veteran's service medical records.  The April 
1963 entrance examination noted that the veteran underwent 
surgery on his right knee for removal of cartilage in 
November 1962, and in April 1967, the veteran was seen 
complaining of pain in his right knee.  A June 1971 service 
medical record noted a lumbar strain.  The veteran's VA and 
private treatment records were also of record.  Since the 
August 1990 and January 1991 decisions, additional VA and 
private treatment records as well as records from the 
veteran's claim for Social Security disability have been 
associated with the claim's file.  Specifically, an August 
1998 private medical record noted that the veteran suffered 
from degenerative disc disease of the low back as well as 
osteoarthritis of the right knee.  The private examiner 
stated that the veteran's disabilities were 90 percent 
related to his military service and 10 percent related to an 
on-the-job accident that occurred after service. 

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for low back disorder was 
the Board's August 1990 decision, and the last, final 
decision on the merits of the veteran's service connection 
claim for right knee disorder was the RO's January 1991 
decision.  The Board's 1990 decision denied entitlement to 
service connection because the evidence did not show that the 
veteran's low back disorder was related to service, and the 
RO's 1991 decision denied entitlement to service connection 
because the evidence did not show that his right knee 
disorder was aggravated by service. 

The Board concludes that new and material evidence has been 
submitted to reopen both claims.  Specifically, the above 
mentioned August 1998 medical record is new evidence because 
it was not previously considered by the Board in 1990 or by 
the RO in 1991.  The evidence is material because it relates 
to the reason for denial by providing medical evidence 
linking the veteran's disabilities to his military service.  
Thus, it must be considered in order to fairly decide the 
merits of the claim. 

Finally, the Board has met the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. § 3.159.  
See Letters to the Veteran (Sept. 2004, Mar. 2006, May 2006, 
July 2006).  To the extent there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision with regard to the claim to reopen.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for low back disorder is reopened.

New and material evidence having been submitted, the claim 
for service connection for right knee disorder is reopened.


REMAND

As stated above, the veteran asserts that his low back and 
right knee disorders are related to his military service.  
The veteran's service medical records note treatment for both 
conditions, and the veteran has submitted an August 1998 
private medical record relating the disorders to his military 
service.  Therefore, a VA examination is necessary before 
adjudication of the claim can proceed.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current low back and 
right knee disorders present.  After reviewing the 
entire record, the examiner should express an 
opinion as to the following questions:

a.  Whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or greater) 
that the veteran's current low back disorder 
was manifested in service.  

b.  Whether the veteran clearly and 
unmistakably had a right knee disorder prior 
to service and, if so, was it clearly and 
unmistakably not aggravated during service.  

The claim's folder must be made available to and 
reviewed by the examiner in conjunction with the 
scheduled examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


